Citation Nr: 1708214	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  15-24 619	)	DATE
	)
	)


THE ISSUES

1.  Whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus contains clear and unmistakable error (CUE).

2.  Whether a July 18, 2013, Board decision to dismiss a claim for entitlement to an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus contains CUE.  

(The issues of entitlement to an annual VA clothing allowance; whether decisions dated prior to July 5, 2000, should be revised or reversed on the grounds of CUE for failing to grant service connection for facial scars; entitlement to an effective date earlier than August 10, 1995, for the grant of service connection for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery; entitlement to an initial compensable rating for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, between August 10, 1995, and December 1, 2003; entitlement to an initial rating in excess of 10 percent for healed scars, right ear, left cheek, and right bridge of nose, residual of injury and surgery, as of December 2, 2003; entitlement to a rating in excess of 80 percent for bilateral hearing loss; entitlement to an effective date earlier than October 25, 1991, for the grant of service connection for posttraumatic stress disorder (PTSD), to include on the basis of CUE; entitlement to an effective date earlier than June 8, 1994, for the assignment of an 80 percent rating for bilateral hearing loss, to include on the basis of CUE; entitlement to an effective date earlier than November 20, 2007, for the grant of service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies; whether there was CUE in the March 2015 and May 2015 rating decisions that granted entitlement to service connection for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies, effective November 20, 2007; entitlement to a rating in excess of 10 percent for tinnitus; entitlement to a rating in excess of 50 percent for bilateral pes planus; and entitlement to an initial rating in excess of 30 percent for optic atrophy, contracted visual fields, defective color vision, and pseudophakia, bilateral eyes, with defective vision secondary to metallic foreign bodies are addressed in separate decisions.)


REPRESENTATION

Moving party represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

D.V.W., Counsel


INTRODUCTION

The moving party is a Veteran with honorable active duty service from November 1959 to September 1969.  He is in receipt of a Purple Heart and a Combat Action Ribbon, both of which denote his participation in combat. 

This matter comes before the Board as an original action on the motion of the moving party to reverse or revise a Board decision promulgated on July 18, 2013, which dismissed the Veteran's claims for entitlement to an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus; and entitlement to an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus.

In a December 2015 brief, the Disabled American Veterans styled the issues as "did the agency of original jurisdiction err when it denied an earlier effective date for grant of increase to 50 percent for pes planus earlier than June 8, 1994, back to June 18, 1992 (also claimed as CUE)?" and " did the agency of original jurisdiction err when it denied an earlier effective date for grant of service connection for tinnitus earlier than August 10, 1995 for grant of 10 percent for tinnitus (also claimed as CUE)?'  Neither of these issues, however, is before the Board at this time.  Rather, the issues before the Board are as listed on the title page.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


FINDING OF FACT

The moving party has failed to adequately set forth the alleged CUE, or errors, of fact or law in the July 18, 2013, Board decision, the legal or factual basis for such allegations, and why the results would have been manifestly different but for the alleged error.


CONCLUSION OF LAW

As the requirements for a motion for revision of a decision based on clear and unmistakable error have not been met, the motion must be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (a) (2016). 



REASONS AND BASES FOR FINDING AND CONCLUSION

VA's duties to notify and assist do not apply to a claim for CUE in a previous decision.  Livesay v. Principi, 15 Vet. App. 165 (2001)(en banc). 

A final decision by the Board is subject to revision on the grounds of CUE.  If evidence establishes such error, the prior Board decision shall be reversed or revised.  38 U.S.C.A. § 7111; 38 C.F.R. § 20.1400. 

A CUE motion is not an appeal and, with certain exceptions, is not subject to the provisions of 38 C.F.R. Parts 19 and 20, which relate to the processing and disposition of appeals.  38 C.F.R. § 20.1402.  Neither the "benefit of the doubt" rule of 38 U.S.C.A. § 5107 (b) nor the provisions of reopening claims on the grounds of new and material evidence under 38 U.S.C.A. § 5108 apply to CUE motions.  38 C.F.R. § 20.1411 (a) and (b). 

A motion to review a prior final Board decision on the basis of CUE must set forth clearly and specifically the alleged clear and unmistakable error, or errors, of fact or law in the Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy this requirement.  Motions that fail to comply with these requirements shall be dismissed without prejudice to refiling.  38 C.F.R. § 20.1404 (b); see Simmons v. Principi, 17 Vet. App. 104, 114 (2003). 

CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo v. Brown, 6 Vet. App. 40, 43 (1993).  Generally, either the correct facts, as they were known at the time, were not before the Board, or the statutory and regulatory provisions extant at the time were incorrectly applied.  38 C.F.R. § 20.1403 (a).  If it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  38 C.F.R. § 20.1403 (b) and (c); see Bustos v. West, 179 F.3d 1378 (Fed. Cir. 1999).  Examples of situations that are not CUE include: (1) a new medical diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) a failure to fulfill VA's duty to assist the appellant with the development of facts relevant to his or her claim; or (3) a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403 (d).  CUE also does not encompass the otherwise correct application of a statute or regulation where, subsequent to the Board decision challenged, there has been a change in the interpretation of the statute or regulation.  38 C.F.R. § 20.1403 (e).

The Board's July 18, 2013, decision dismissed the Veteran's claims for entitlement to an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus and entitlement to an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus.  In pertinent part, the Board found that the Veteran's claims were freestanding claims for earlier effective dates and that he was seeking earlier effective dates for benefits in a manner not authorized by law.  In coming to this conclusion, the Board explained the procedural history involving both claims as follows.

In regards to the claim for an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus, that issue was denied in a July 2000 rating decision that the Veteran appealed.  The Board denied the claim in a March 2007 decision that the Veteran did not appeal to the Court such that it became final.  In November 2009, the Board denied the Veteran's motion alleging that the March 2007 Board decision (that denied an effective date earlier than June 8, 1994, for a 50 percent rating for bilateral pes planus) should be revised or reversed on the basis of CUE.  The Veteran did not appeal the November 2009 Board decision to the Court and that decision became final.  

In regards to the claim for an effective date prior to August 10, 1995, for the grant of service connected compensation for tinnitus, the Board explained that service connection had been established in an August 1995 rating decision and that a 10 percent rating had been assigned effective August 10, 1995.  Although the Veteran filed a timely notice of disagreement specifically regarding the assigned effective date, and the RO issued a statement of the case, the Veteran did not perfect an appeal and the August 1995 rating decision became final.  

In the July 2013 Board decision, the Board cited to Rudd v. Nicholson, 20 Vet. App. 296 (2006) to explain that that the Veteran's claims for an effective date prior to June 8, 1994, for the grant of a 50 percent rating for pes planus and for an earlier effective date for the grant of service connection for tinnitus represented freestanding claims for earlier effective dates because the effective dates for the assignment of the 50 percent rating for pes planus and the grant of service connection for tinnitus had been established in decisions that had become final, such that the Veteran's claims being adjudicated in the July 2013 Board decision represented an attempt to vitiate the rule of finality.  It was for this reason that both were dismissed by the Board in the July 18, 2013, decision.  There has been no change in the law regarding the dismissal of such freestanding claims for entitlement to an earlier effective date since the Board's July 2013 decision.  

The Veteran appears to be alleging that CUE was committed in the Board's July 18, 2013, decision based on his assertion that CUE was committed at various stages of the claims process prior to when the Board adjudicated his claims for earlier effective dates for the grant of service connection for tinnitus and the assignment of a 50 percent evaluation for pes planus in July 2013.  

In an August 2013 statement, the Veteran took issue with the Board's July 2013 dismissal of his claim for an effective date earlier than June 8, 1994, for the assignment of a 50 percent rating for bilateral pes planus, and his claim for an effective date earlier than August 10, 1995, for the grant of service connection for tinnitus.  The Veteran asserted that CUE was committed by the Columbia, South Carolina, RO in August 1973 when it failed to adjudicate his claims, as evidenced by a VA Form 21-526 submitted in August 1973 for flat feet and tinnitus.  He further asserts that he resubmitted the VA Form 21-526 in December 2008 and they were withheld from the Board by the Manila RO.  In regards to the pes planus, the Veteran also asserts that CUE was committed when the Manila RO refused to pay for a doctor and adjudicated the case without medical input and when the Manila RO got the proper medical input, but refused to rate him at the maximum rating.  None of these assertions relate to an assertion that the Board committed CUE in its July 2013 decision dismissing the claims.  To the extent the Veteran contends that VA failed in its duty to assist by not obtaining a medical examination for his pes planus, this assertion has been specifically precluded as a basis for CUE in Rule 1403(d)(2).

In another August 2013 statement, the Veteran asserts that CUE is present when either the correct facts, as they were known at the time, were not before the Board, with contention that "HAD THE MANILA V.A.R.O. NOT WITH HELD MY FILES FROM AUGUST 1973 THROUGH JUNE 5, 2008 THE BOARD DECISIONS WOULD HAVE BEEN MANIFESTLY DIFFERENT. I FURTHER CONTEND THAT HAD THE MANILA R.O. DIRECTOR NOT INFLUENCED THE B.V.A. JUDGE IN 2009 TO NOT CONSIDER CREDIBLE EVIDENCE, THAT HAD ALREADY BEEN SUBMITTED IN MANILA AND DATE STAMPED RECEIVED ON 22 DECEMBER 2008, MY APPEAL DOCKET NO. 04-32 227 RESULTS WOULD HAVE BEEN MANIFESTLY DIFFERENT."  None of these assertions relate to an assertion that the Board committed CUE in its July 2013 decision dismissing the claims.  The assertions that the Board did not have the correct facts before because the Veteran alleges that pertinent evidence date stamped as received on December 22, 2008, was not considered will be discussed in further detail below.  

In a December 2013 statement, the Veteran asserts that the claims dismissed by the Board in July 2013 should not have been because CUE was committed.  In this regard, he asserts that his claims are full of errors that are intentional in nature and have been ignored by the RO and the Board.  The Veteran further states that the Manila RO intentionally withheld his file from August 1973 to June 5, 2008, and that the RO director influenced the Board Judge in 2009 to not consider credible evidence and was instrumental in having his representative pulled from his case, thus denying him due process.  See also February 2014 statement in support of claim.  None of these assertions relate to an assertion that the Board committed CUE in its July 2013 decision dismissing the claims.  The assertions that records were withheld from his file and were not considered will be discussed in further detail below.  

In a December 2014 statement, the Veteran noted his disagreement with the Board's July 2013 decision and reported that a CUE exists when VA overlooked material facts of record (namely withholding three affidavits and two VA Forms 21-526 from the Board); when VA failed to apply the appropriate laws or regulations; and when the Columbia RO lost his claims files from 1973 to 1974 except VA Form 21-526 (no medical back-up exists in his files).  The assertions that records were withheld from his file and were not considered such that they were overlooked will be discussed in further detail below.  The Veteran has not clearly asserted how the Board failed to apply the appropriate laws or regulations in its July 2013 decision; the Board interprets this assertion as disagreement as to how the facts were weighed or evaluated by the Board in July 2013, which is an assertion that has been specifically precluded as a basis for CUE in Rule 1403(d)(3).  

In a February 2015 statement, the Veteran alleges that the Board committed CUE in its July 2013 decision.  The Veteran states that the Board Veterans Law Judge prior to the 2013 Board decision erred because she dismissed his representative when the representative tried to submit three notarized affidavits directly to the VLJ, which was CUE because it was a travesty of justice, and that the three affidavits and VA Forms 21-526 that the representative tried to submit were not of record at the time of this unspecified prior Board decision.  He states that if these forms were of record, the July 2013 Board decision would not have declared his claims for earlier effective dates for the 10 percent rating assigned to tinnitus and the 50 percent rating assigned to bilateral pes planus to be freestanding.  To the extent this assertion can be interpreted as the Veteran claiming Board CUE in July 2013 because the Board relied on erroneous facts determined in a prior Board decision, the Board interprets this assertion as disagreement as to how the facts were weighed or evaluated by the Board in July 2013, which is an assertion that has been specifically precluded as a basis for CUE in Rule 1403(d)(3).  The Board also finds that the Veteran has not made any specific allegation that the Board committed CUE in its July 2013 decision dismissing the claims.  

In regards to the Veteran's assertion that the three notarized statements and VA Forms 21-526 were not of record or were withheld from the record in July 2013, even though he submitted them in December 2008, the Board has reviewed the record in detail and finds that the three notarized statements and VA Forms 21-526 referenced by the Veteran were submitted and received on December 22, 2008, (and that duplicates were submitted numerous times after that) such that they were of record as of the date of their receipt.  

In regards to the Veteran's assertion made on several occasions that CUE was committed by the Columbia, South Carolina, RO in August 1973 when it failed to adjudicate claims for flat feet and tinnitus listed on a VA Form 21-526 submitted in August 1973, the Board notes that the electronic record contains a VA Form 21-526 that contains three date stamps, namely an August 30, 1973, stamp from the Adm. Div. Mail Room of the Atlanta, Georgia, RO; a September 18, 1973, stamp from the Adjudication Division of the Atlanta, Georgia, RO; and a November 3, 1973, stamp from the Adjudication Division of the Columbia, South Carolina, RO.  In the form received by VA in 1973, the Veteran indicated that he had previously filed a claim for Veterans Educational Assistance (Chapter 33 or 34), but had not filed a VA disability compensation or pension claim.  In the section where the Veteran was to discuss the nature of sickness, disease or injuries for which the claim was made, the Veteran reported loss of hearing in both ears.  No other problems or symptoms were noted.  The date of signature is August 24, 1973.  

The electronic record also contains two VA Forms 21-526 that are date stamped as having been received at the Manila RO on December 22, 2008.  One of the VA Forms 21-526 is an almost identical copy of the VA Form 21-526 discussed in the preceding paragraph, but which does not contain any of the 1973 date stamps and only reflects the December 2008 date stamp.  There are other small differences in the appearance of this document.  The other VA Form 21-526 is purportedly a copy of the document lost by the Columbia, South Carolina RO, which lists, among other things, "constant ringing in my ears" and "flat feet" in the section where the Veteran was to discuss the nature of sickness, disease or injuries for which the claim was made.  Interestingly, the pages on which the Veteran would have dated and signed these VA Forms 21-526 were not submitted on December 22, 2008.  

The Board finds it curious that the Veteran would have filed two separate VA Forms 21-526 in 1973, each listing separate symptoms/problems in the section where the Veteran was to discuss the nature of sickness, disease or injuries for which the claim was made, rather than one VA Form 21-526 that included all of his claims/ symptoms/problems.  The Board also finds it curious that the Veteran was able to procure a copy of the VA Form 21-526 that was purportedly filed in 1973 and which listed "constant ringing in my ears" and "flat feet" in the section where the Veteran was to discuss the nature of sickness, disease or injuries for which the claim was made after he received a copy of his paper claims file following a Freedom of Information Act (FOIA) request to the RO.  Finally, the Board also finds it curious that the VA Form 21-526 that is purportedly a copy of the document lost by the Columbia, South Carolina RO, in 1973 also lists flat feet in the section where the Veteran was to discuss the nature of sickness, disease or injuries for which the claim was made, but that in a July 2000 statement in support of claim, the Veteran asserted that he filed his claim for pes planus in 1992.  The July 2000 statement, which preceded the Veteran's FOIA request and submission of the December 2008 VA Form 21-526, decreases the Veteran's credibility regarding the VA Form 21-526 he claims was purportedly lost by the Columbia, South Carolina, RO, in 1973.  For all these reasons, the Board has determined that in December 2008, the Veteran attempted to submit a copy of a claim that was fraudulently produced.  It appears this action was taken in the Veteran's quest to obtain effective dates earlier than those assigned by the RO in granting several disabilities, to include tinnitus and pes planus.  

To the extent that the Veteran's assertions regarding the affidavits and VA Forms 21-526 received in December 2008 can be interpreted as an error by the Board in July 2013 in not adequately weighing the evidence before it, it appears the Veteran is disagreeing with how the facts of the case were weighed or evaluated by the Board in July 2013.  This assertion has been specifically precluded as a basis for CUE in Rule 1403(d)(3). 

The moving party has not clearly and specifically set out the alleged clear and unmistakable error, or errors, of fact or law in the July 18, 2013, Board decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Because the Board finds that the moving party's motion fails to comply with the requirements set forth in 38 C.F.R. § 20.1404 (b), the motion is dismissed without prejudice.


ORDER

The motion for revision or reversal of the July 18, 2013, Board decision on the basis of CUE is dismissed without prejudice to refiling.



                       ____________________________________________
	KELLI A. KORDICH 
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs



